Title: To James Madison from John Lowrey, 19 February 1816
From: Lowrey, John
To: Madison, James


                    
                        
                            Father
                        
                        
                            City Washington
                            19th. Febry 1816.
                        
                    
                    We beg leave to state that a considerable number of our warriors fell and a larger number were wounded Some are utterly disabled from gaining a living by labour, Wives have lost their husbands, Mothers their Sons on whom they depended for Support and Orphans are multiplied. We beg leave to ask whether our people cannot be put on the Same footing as our White Brothers. We respectfully Suggest this for the consideration of Our Father.
                    
                        John Lowrey’s X markSpeaker.
                    
                